Exhibit 23.1 LENNING & CO., INC. CERTIFIED PUBLIC ACCOUNTANTS 18377 Beach Blvd., Ste. 211 Huntington Beach, CA 92648 (714) 893-0646 Fax (714) 596-7152 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM U.S. Securities and Exchange Commission Washington, DC 20549 Ladies and Gentlemen: We hereby consent to the incorporation and use in this Registration Statement of Auscrete Corporation on Form S-1 of our audit report, dated December 7, 2010, relating to the accompanying audited financial statements (and related statements included there in) as of November 30, 2010 which appears in such Registration Statement. /s/ Lenning & Co., Inc. December 8, 2010
